Opinion issued October 1, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-11-00634-CV
                           ———————————
                  DARRELL LYNELL HORACE, Appellant
                                        V.
                    CHRISTI DIANE HORACE, Appellee


                   On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-27942


                         MEMORANDUM OPINION

      Appellant, Darrell Lynell Horace, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, Horace filed a motion

to dismiss this appeal. 1 See TEX. R. APP. P. 5; 42.3(c). No other party has filed a

notice of appeal, and no opinion has issued. And, although appellant failed to

include a certificate of conference in his motion, more than 10 days have passed

and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant Horace’s motion and dismiss the appeal. We dismiss

any pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      Horace attached an affidavit of indigence to his motion to dismiss this appeal.
      This affidavit does not constitute an adequate response to our notice that this
      appeal was subject to dismissal, however, because Horace has previously filed an
      affidavit of indigence in the trial court, which was contested and for which the trial
      court issued an order sustaining the contest, and the rules do not allow for the
      filing of multiple affidavits of indigence. See TEX. R. APP. P. 20.1(c) (requiring
      affidavit of indigence be filed “with or before the notice of appeal”), 20.1(m)
      (authorizing appellate court to order party to pay all or portion of appellate costs if
      party who has proceeded on appeal without prepayment of costs gains ability to
      pay); see also TEX. R. APP. P. 5 (requiring fees be paid “at the time an item is
      presented for filing”), 35.1 (setting deadline for filing of appellate record), 35.3
      (requiring trial court clerk and court reporter to file respective records if party
      responsible for paying for records has paid appropriate fees).

                                             2